DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/31/2020 has been entered. Claims 1-15 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 06/01/2020.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 500 in Figure 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In paragraph 00168, “The storage 720” should read “The storage 960”

Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min (US 20080307818 A1) in view of Kim (KR 101057730 B1) and Chen (WO 2013010717 A1).
Regarding claim 1, Min teaches (Paragraph 0033) a refrigerator comprising a meats/fishes storage chamber; a visible light irradiation device which irradiates visible light into the meats/fishes storage chamber; and a control unit which controls the irradiation device. (While Min is not explicitly described as a meat-aging apparatus, the Examiner has interpreted a meat-aging apparatus to mean a device in which meat is stored for a prolonged period of time during which the meat would undergo at least some form of aging, and therefore Min would qualify as a meat-aging apparatus.) 
Min is silent on a photographing unit configured to photograph an image of meat stored in the meat-aging apparatus. Min is further silent on a storage configured to store recipe information for aging the meat according to a type or a state of the meat. Also, Min is silent on a processor configured to determine the type or the state of the meat based on the photographed image and control the illumination unit to irradiate light to the meat according to recipe information corresponding to the determined type or the determined state of the meat for aging the meat.
Kim teaches (Page 5, lines 168-172) an analysis apparatus 100 including a photographing module 140, wherein the photographing module 140 captures experimental group meat samples and control meat quality samples as images, including capturing the color, brightness, and saturation (where color, 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Min to incorporate the photographing module and the function of determining factors that describe the state of the meat including color, brightness, and saturation as taught by Kim since both are directed to devices for treating meat products since photographing an image of meat and determining a state of the meat based on the image is known in the art as shown by Kim, since the analysis device of Kim can accurately check the freshness and maturity of meat quality in real time without restriction of location (Kim, page 10, lines 393-394), and since determining a state of the meat would allow a user to know if the meat is still edible or should be consumed in the near future to avoid wasting the meat when it goes bad. 
Chen teaches (Page 1, lines 28-29; Page 2, lines 2-6) an illumination device and illumination method including LEDs with at least two colors wherein the proportion of light with a specific color in mixed light emitted from the illumination units with the at least two colors is set within a specific range according to a physical characteristic and/or an optical characteristic of an illumination object. Chen further teaches (Page 11, lines 16-28) the optical characteristic may be the color of a meat product. Also, Chen teaches (Page 5, lines 6-11, 30-32; Page 7, lines 21-26) the total amount of energy of light radiated 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Min to incorporate the illumination control of Chen, since both are directed to devices for irradiating meat with visible light, since adjusting the intensity of irradiated light based on the color of the meat (state of the meat) is known in the art as shown by Chen, and since the illumination device of Chen can present the color of meat realistically and naturally without distortion by setting the red rate as described above (Chen, Page 7, lines 17-20), which would allow a user visually inspecting the meat to recognize the meat’s appearance correctly thus providing an indication if the meat is spoiled or still edible.
While Chen does not explicitly describe a storage means for storing the light intensities corresponding to each meat color, providing such a storage device which could easily be used with the control unit of Min, would be obvious to one of ordinary skill in the art in order to avoid the excess effort of requiring a user to manually input the relationship between the light intensity and meat color for every use of the device. 
Regarding claims 2 and 3, Min is silent on the recipe information including information on at least one of a wavelength, an intensity and an irradiation time of light to be irradiated to the meat for aging the meat according to the type or the state of the meat.
As shown above, Chen teaches Page 5, lines 6-11, 30-32; Page 7, lines 21-26) the total amount of energy of light radiated from an illuminant in a unit period of time is referred to as the radiant flux of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Min to incorporate the information relating light intensity to meat color taught by Chen, since both are directed to devices for irradiating meat with visible light, since adjusting the intensity of irradiated light based on the color of the meat (state of the meat) is known in the art as shown by Chen, and since the illumination device of Chen can present the color of meat realistically and naturally without distortion by setting the red rate as described above (Chen, Page 7, lines 17-20), which would allow a user visually inspecting the meat to recognize the meat’s appearance correctly thus providing an indication if the meat is spoiled or still edible.
While Chen describes irradiating light with an intensity that depends upon the color of the meat without explicitly mentioning the aging degree of the meat, it is known from Kim (pages 8-9, lines 328-336) that the color of a meat sample corresponds to the maturity (degree of aging) of the meat. Thus, it would be apparent to one of ordinary skill in the art that irradiating light based on meat color would be equivalent to irradiating light based on the degree of aging.
Regarding claim 4, Min teaches (Paragraph 0038, 0110) the refrigerator may further comprise an ultraviolet light irradiation device which irradiates ultraviolet light into the meats/fishes storage chamber, wherein it is preferable that a low pressure UV-LED is used which has high energy efficiency and more effectively generates ultraviolet light having a strong sterilizing force. It is known in the art that ultraviolet light has different wavelengths than the visible light described above.
Regarding claim 5, Min is silent on the storage being further configured to store an image indicating the type or the state of the meat, and wherein the processor is further configured to compare the photographed image with the stored image and determine the type or the state of the meat.
Kim teaches (Claim 10) comparing an image of an experimental meat sample to an image of a control meat sample to check the freshness and ripening degree (degree of aging) of the experimental meat sample. Kim further teaches (Page 9, lines 332-336) the step of acquiring the freshness and maturity (degree of aging) is based on a correlation between elapsed period after slaughtering and the change in color of the images of the control meat sample. Kim also teaches (page 6, lines 262-274) an information processing device 200 stores a plurality of fourth signal data, wherein the plurality of fourth signal data refers to signal data obtained by dividing the image according to the freshness and the maturity of the control meat samples into color, brightness, and saturation, and accordingly, the central processing unit 200 compares the third signal data of the experimental group meat sample with the plurality of stored fourth signal data through the analysis unit 100 and has the fourth signal data closest to it.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Min to incorporate the image comparison function of Kim, since both are directed to devices for treating meat products since comparing images of meat and determining a state of the meat based on the image is known in the art as shown by Kim, since the analysis device of Kim can accurately check the freshness and maturity of meat quality in real time without restriction of location (Kim, page 10, lines 393-394), and since determining a state of the meat would allow a user to know if the meat is still edible or should be consumed in the near future to avoid wasting the meat when it goes bad.
Regarding claim 6, Min is silent on the state of the meat including at least one of the state according to an elapsed time after the meat is slaughtered, the state according to an elapsed time after 
As shown above, Kim teaches (Page 9, lines 332-336) the step of acquiring the freshness and maturity (degree of aging) is based on a correlation between elapsed period after slaughtering and the change in color of the images of the control meat sample. 
As shown above, Chen teaches(Page 1, lines 28-29; Page 2, lines 2-6, Page 11, lines 16-28) irradiating light based on the color of a meat product.
Thus, it is known to irradiate light to a meat product based on the color of the meat which in turn directly correlates with the degree of aging of the meat. Consequently, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Min to irradiate light to meat based on the degree of aging of the meat, which is known from the teachings of Kim and Chen described above, since each piece of prior art is directed to a device for treating meat, since treating meat with light based on the color of the meat is known from Chen, since correlating the color of the meat to the degree of aging is known from Kim, since determining a state of the meat would allow a user to know if the meat is still edible or should be consumed in the near future to avoid wasting the meat when it goes bad, and since treating meat according to the degree of aging would allow for the meat to be aged to a desired amount by a consumer. 
Regarding claim 8, Min is silent on the storage being further configured to store an image indicating an aging degree of meat, and wherein the processor is further configured to compare the photographed image of the meat with the stored image and determine an aging degree of the meat.
Kim teaches (Claim 10) comparing an image of an experimental meat sample to an image of a control meat sample to check the freshness and ripening degree (degree of aging) of the experimental meat sample. Kim further teaches (Page 9, lines 332-336) the step of acquiring the freshness and maturity (degree of aging) is based on a correlation between elapsed period after slaughtering and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Min to incorporate the image comparison function of Kim, since both are directed to devices for treating meat products since comparing images of meat and determining an aging degree of the meat based on the image is known in the art as shown by Kim, since the analysis device of Kim can accurately check the freshness and maturity of meat quality in real time without restriction of location (Kim, page 10, lines 393-394), and since determining a state of the meat would allow a user to know if the meat is still edible or should be consumed in the near future to avoid wasting the meat when it goes bad.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min (US 20080307818 A1) in view of Kim (KR 101057730 B1) and Chen (WO 2013010717 A1) and further in view of Lee (KR 20150118867 A).
Regarding claim 7, Min is silent on the processor being further configured to control the photographing unit to photograph the meat at a predetermined time, determine an aging degree of the meat based on the image of meat photographed at the predetermined time, and provide information on the determined aging degree of the meat.
Kim teaches (Claim 10) comparing an image of an experimental meat sample to an image of a control meat sample to check the freshness and ripening degree (degree of aging) of the experimental meat sample. Kim further teaches (Page 9, lines 332-336) the step of acquiring the freshness and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Min to incorporate the image comparison  and display function of Kim, since both are directed to devices for treating meat products since comparing images of meat and determining a state of the meat based on the image is known in the art as shown by Kim, since the analysis device of Kim can accurately check the freshness and maturity of meat quality in real time without restriction of location (Kim, page 10, lines 393-394), and since determining a state of the meat would allow a user to know if the meat is still edible or should be consumed in the near future to avoid wasting the meat when it goes bad.
Lee teaches (Paragraph 0013,0025) a refrigerator with a camera fixed to the storage compartment and photographing the inside of the storage compartment in order to update food information in the storage compartment, wherein according to the detection result of the door switch, a switching time between the standby mode of the camera and the driving mode for starting shooting is determined and the driving time of the camera and the photographing time of the camera are linked with the door opening and/or the rotation angle of the door.
. 
Response to Arguments
Applicant’s arguments, see pages 9-13, filed 08/31/2020, with respect to the rejection(s) of claim(s) 1 and 2 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Min (US 20080307818 A1) in view of Kim (KR 101057730 B1) and Chen (WO 2013010717 A1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yamane (JP H06125759 A) teaches a process for the aging of a vegetable food or animal food using irradiation treatment with far infrared rays having a specific wavelength.
Burke (US 20100310736 A1) teaches dry aging meat, wherein the process includes illuminating meat pieces in the aging room for at least part of selected number of days for the dry aging with ultraviolet radiation.
McCann (US 20090142458 A) teaches a method for storing, aging, and tenderizing meats, further comprising: utilizing a UV-C light configured to provide germicidal sterilization within the refrigeration chamber.
Reiman (US 4233323 A) teaches tenderization of fresh meat by intermittent UV irradiation without cooling.
Scott (GB 2437171 A) teaches storing fresh produce and comestible derivatives thereof comprising treating the produce with light wavelengths from the visible light spectrum selected from blue light, red light or a combination of red light and blue light onto the surface of the produce.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792